                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

UNITED STATES OF AMERICA,                            )
                                                     )
                 Plaintiff,                          )
                                                     )
       v.                                            )     Case No. 12-cr-00059-01-SRB
                                                     )
JUSTIN REGAN,                                        )
                                                     )
                 Defendant.                          )

                                              ORDER

       Before the Court is what is construed as Defendant Justin Regan’s pro se Motion for

Compassionate Release. (Doc. #55.) Upon review of the record, Defendant’s motion is DENIED.

       On August 7, 2012, Defendant pled guilty to Counts 5 and 6 of an Indictment. Those

counts charged Defendant with possession with intent to distribute a mixture or substance

containing a detectable amount of cocaine base in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B),

and with possession of a firearm in furtherance of a drug trafficking crime, in violation of 18

U.S.C. § 924(c). On January 24, 2013, the Court sentenced Defendant to a total term of

imprisonment of 147 months. On August 28, 2017, the Court reduced Defendant’s term of

imprisonment to 138 months. According to the Government, Defendant’s current date of release is

July 29, 2022.

       On September 10, 2020, the Warden at Fort Worth Medical Center in Fort Worth, Texas,

denied Defendant’s request for a compassionate release. Defendant then filed the pending motion

on October 5, 2020. Defendant moves for a compassionate release in light of health concerns

regarding COVID-19. Specifically, Defendant states that his asthma and prior COVID-19 infection

places him at a high risk of severe illness. Defendant also notes that he is “within two years of




            Case 4:12-cr-00059-SRB Document 61 Filed 12/01/20 Page 1 of 3
release” from his term of imprisonment. (Doc. #55, p. 3.) In response, the Government contends

that the record does not support a compassionate release.

       Generally, a court “may not modify a term of imprisonment once it has been imposed.” 18

U.S.C. § 3582(c). However, a defendant with extraordinary and compelling reasons may be

entitled to a compassionate release under 18 U.S.C. § 3582(c). The First Step Act of 2018

modified compassionate release under 18 U.S.C. § 3582 to state:

       [T]he court, upon motion of the Director of the Bureau of Prisons, or upon motion of
       the defendant after the defendant has fully exhausted all administrative rights to
       appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf
       or the lapse of 30 days from the receipt of such a request by the warden of the
       defendant’s facility, whichever is earlier, may reduce the term of imprisonment (and
       may impose a term of probation or supervised release with or without conditions that
       does not exceed the unserved portion of the original term of imprisonment), after
       considering the factors set forth in section 3553(a) to the extent that they are
       applicable, if it finds that – (i) extraordinary and compelling reasons warrant such a
       reduction; or (ii) the defendant is at least 70 years of age, has served at least 30 years
       in prison, pursuant to a sentence imposed under section 3559(c), for the offense or
       offenses for which the defendant is currently imprisoned, and a determination has
       been made by the Director of the Bureau of Prisons that the defendant is not a danger
       to the safety of any other person or the community, as provided under section 3142(g);
       and that such a reduction is consistent with applicable policy statements issued by the
       Sentencing Commission[.]

18 U.S.C. § 3582(c)(1)(A) (emphasis added). The movant bears the burden of proving he has

satisfied the procedural prerequisites for judicial review and that extraordinary and compelling

reasons justify a sentence reduction. United States v. Dickerson, No. 1:10-CR-17-HEA, 2020 WL

2841523, at *1 (E.D. Mo. June 1, 2020) (citation omitted).

       Here, and assuming Defendant has fully exhausted his administrative remedies, the Court

finds no extraordinary and compelling reason to reduce his sentence. The Government states that

Defendant’s medical records indicate his asthma is “mild intermittent and not moderate-to-severe

as required by the CDC’s” list of risk factors. (Doc. #57, p. 8.) In addition, the record does not

show that any medical condition prevents Defendant from providing self-care or from performing

                                                   2

           Case 4:12-cr-00059-SRB Document 61 Filed 12/01/20 Page 2 of 3
daily living activities. With respect to Defendant’s prior COVID-19 diagnosis, the Government

states that Defendant recovered and was discharged from isolation on May 27, 2020.

       Although the Court is sensitive to the magnitude of the COVID-19 pandemic and the

serious health concerns it presents, Defendant’s age (32) and apparent health condition do not rise

to the level of extraordinary and compelling circumstances warranting a sentence reduction.

Defendant has also not established that the § 3553(a) factors support a release. See 18 U.S.C. §

3582(c)(1)(A). Defendant’s request for a compassionate release is therefore denied.

       Accordingly, it is ORDERED that Defendant Justin Regan’s pro se Motion for

Compassionate Release (Doc. #55) is DENIED. Defendant’s request for the appointment of

counsel is also denied.

       IT IS SO ORDERED.

                                                     /s/ Stephen R. Bough
                                                     STEPHEN R. BOUGH, JUDGE
                                                     UNITED STATES DISTRICT COURT
Dated: December 1, 2020




                                                 3

           Case 4:12-cr-00059-SRB Document 61 Filed 12/01/20 Page 3 of 3
